Third District Court of Appeal
                               State of Florida

                         Opinion filed April 20, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-0287
                       Lower Tribunal No. 21-18442
                          ________________


                       Nicolas Ivan Leibovich,
                                  Appellant,

                                     vs.

                 The Plurinational State of Bolivia,
                                  Appellee,



     An Appeal from the Circuit Court for Miami-Dade County, Alan Fine,
Judge.

     Metschlaw, P.A., and Lawrence R. Metsch, for appellant.

    Greenberg Traurig, P.A., and Francisco O. Sanchez, Joshua M.
Mandel, and Gideon A. Levy, for appellee.

Before SCALES, LINDSEY, and LOBREE, JJ.

     PER CURIAM.
      Nicolas Ivan Leibovich (nonparty below) seeks certiorari review of the

trial court’s order denying him a protective order in response to Bolivia’s

subpoena duces tecum. We treat Leibovich’s petition as an appeal from a

final order because, unlike ordinary discovery orders, the order here is final

as to Leibovich. See Fla. R. App. P. 9.040(c) (“If a party seeks an improper

remedy, the cause shall be treated as if the proper remedy had been

sought[.]”); JPMorgan Chase Bank, N.A. v. Llovet, 330 So. 3d 1006, 1009

n.3 (Fla. 3d DCA 2021); Varela v. OLA Condo. Ass’n, Inc., 279 So. 3d 266,

276 n.1 (Fla. 3d DCA 2019); United Servs. Auto Ass’n v. L. Off. Of Herssein

& Herssein, P.A., 233 So. 3d 1224, 1230 n.6 (Fla. 3d DCA 2017). And finding

no abuse of discretion, we affirm. See Tien v. Akerman LLP, 320 So. 3d

309, 312 (Fla. 3d DCA 2021).

      Affirmed.




                                      2